Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Rayford K. Whitley (“Employee”) and Cost Plus, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

WHEREAS, the Company and Employee entered into a Third Amended and Restated
Employment Severance Agreement, dated as of April 1, 2009 (the “Employment
Severance Agreement”) which is superceded by this Agreement;

WHEREAS, the Company has granted the Employee options to purchase shares of the
Company’s common stock subject to the terms and conditions of the applicable
Company Stock Option Plan and the Stock Option Agreement (collectively the
“Stock Agreements”), and the options that remain outstanding are set forth in
Exhibit A;

WHEREAS, Employee separated from employment with the Company effective May 8,
2009 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Consideration.

a. Consulting Agreement. The Company shall provide Employee with a consulting
arrangement as set forth in Exhibit B attached hereto (the “Consulting
Agreement”). The Parties agree to execute Exhibit B concurrently with this
Agreement, and Employee agrees to perform services on the terms and conditions
set forth therein, as consideration for the benefits contained in this Agreement
and the Consulting Agreement.

b. COBRA. The Company shall reimburse Employee for the payments Employee makes
for COBRA coverage for a period of twelve (12) months, or until Employee has
secured other employment, whichever occurs first, provided Employee timely
elects and pays for



--------------------------------------------------------------------------------

continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. COBRA reimbursements shall be made by the Company to Employee consistent
with the Company’s normal expense reimbursement policy, provided that Employee
submits documentation to the Company substantiating his payments for COBRA
coverage.

2. Stock. Employee agrees that for purposes of determining the number of shares
of the Company’s common stock that Employee is entitled to purchase from the
Company, pursuant to the exercise of outstanding options, Employee will be
considered to have vested only up to the Separation Date. Employee acknowledges
that as of the Separation Date, Employee will have vested in the number of
options set forth in Exhibit A of this Agreement and no more. By his signature
below, Employee further agrees that all unvested shares subject to his
outstanding stock options will terminate as of the Separation Date. He further
agrees that Exhibit A contains a complete listing of all outstanding stock
options held by him. The exercise of Employee’s vested options and shares shall
continue to be governed by the terms and conditions of the Company’s Stock
Agreements.

3. Benefits. Employee’s health insurance benefits shall cease on the last day of
May 2009, subject to Employee’s right to continue his health insurance under
COBRA, and the Company’s obligation to reimburse for such costs as set out in
Paragraph 1(b). Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.

4. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

-2-



--------------------------------------------------------------------------------

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the California Family
Rights Act; the California Labor Code; the California Workers’ Compensation Act;
and the California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).

 

-3-



--------------------------------------------------------------------------------

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

7. California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

8. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

9. Confidentiality. Employee agrees to maintain in complete confidence the
contents and terms of this Agreement and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”). Except as
required by law, Employee may disclose Separation Information only to his
immediate family members, the Court in any proceedings to enforce the terms of
this Agreement, Employee’s attorney(s), and Employee’s accountant and any
professional tax advisor to the extent that they need to know the Separation
Information in order to provide advice on tax treatment or to prepare tax
returns, and must prevent disclosure of any Separation Information to all other
third parties. Employee agrees that he will not publicize, directly or
indirectly, any Separation Information.

 

-4-



--------------------------------------------------------------------------------

Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his obligations hereunder, nor permit
him to make additional disclosures. Employee warrants that he has not disclosed,
orally or in writing, directly or indirectly, any of the Separation Information
to any unauthorized party.

10. Trade Secrets and Confidential Information/Company Property. Employee agrees
that he will not disclose the Company’s trade secrets and confidential and
proprietary information. Employee agrees to promptly return all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company, except as required to perform the services set forth
in the Consulting Agreement.

11. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

12. Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s (i) human resources department, which shall use its best
efforts to provide only the Employee’s last position and dates of employment, or
(ii) Chief Executive Officer.

13. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

 

-5-



--------------------------------------------------------------------------------

14. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

15. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

16. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, INCLUDING DISPUTES ARISING OUT OF THE CONSULTING
AGREEMENT ATTACHED HERETO AS EXHIBIT B, THEIR INTERPRETATION, AND ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ALAMEDA COUNTY,
BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW,
INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.

 

-6-



--------------------------------------------------------------------------------

17. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

18. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

19. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

20. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

21. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

22. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Stock Agreements.

23. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

 

-7-



--------------------------------------------------------------------------------

24. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

25. Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date (the
“Effective Date”).

26. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

27. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

 

  (a) he has read this Agreement;

 

  (b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

  (c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) he is fully aware of the legal and binding effect of this Agreement.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

        Rayford K. Whitley, an individual Dated: May 29, 2009    

/s/    Rayford K. Whitley

    Rayford K. Whitley     COST PLUS, INC. Dated: May 29, 2009     By  

/s/    Barry J. Feld

      Barry J. Feld       Chief Executive Officer, President

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

(Insert Stock information, if applicable)

 

-10-



--------------------------------------------------------------------------------

EXHIBIT B

COST PLUS, INC. CONSULTING AGREEMENT

This Consulting Agreement (“Consulting Agreement”) is entered into by and
between Cost Plus, Inc. (“Cost Plus” or the “Company”) and Rayford K. Whitley
(“Consultant”) (each herein referred to individually as a “Party” or
collectively as the “Parties”) as of the first day following the Effective Date
of the Severance Agreement and Release to which this document is attached.

The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the parties agree as follows:

1. Services and Compensation. Consultant agrees to perform for the Company the
services described in Exhibit 1 (the “Services”), and the Company agrees to pay
Consultant the compensation described in Exhibit 1 for Consultant’s performance
of the Services. The Parties agree that Consultant will not be the primary
decisionmaker for decisions typically reserved for the directors and/or officers
of the Company.

2. Confidentiality.

A. Definition. “Confidential Information” means any non-public information that
relates to the actual business or research and development of the Company,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Consulting Agreement),
software, developments, inventions, processes, formulas, technology, designs,
drawing, engineering, hardware configuration information, marketing, finances or
other business information disclosed by the Company either directly or
indirectly in writing, orally or by drawings or inspection of premises, parts,
equipment, or other Company property. Confidential Information does not include
information that (i) is known to Consultant without conflicting obligations, at
the time of disclosure to Consultant by the Company as evidenced by written
records of Consultant, (ii) has become publicly known and made generally
available through no wrongful act of Consultant or (iii) has been rightfully
received by Consultant without conflicting obligations, from a third party who
is authorized to make such disclosure.

B. Nonuse and Nondisclosure. During and after the term of this Consulting
Agreement, Consultant will hold in the strictest confidence, and take all
reasonable precautions to prevent any unauthorized use or disclosure of
Confidential Information, and consultant will not, (i) use the Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or (ii) disclose the Confidential Information
to any third party without the prior written consent of an authorized
representative of the Company. Consultant may disclose Confidential Information
to the extent compelled by applicable law, provided however, prior to such
disclosure, Consultant shall provide prior written notice to Company to allow
the Company an opportunity to seek a

 

-11-



--------------------------------------------------------------------------------

protective order or such similar confidential protection as may be available
under applicable law. Consultant agrees that no ownership of Confidential
Information is conveyed to the Consultant. Without limiting the foregoing,
Consultant shall not use or disclose any Company property, intellectual property
rights, trade secrets or other proprietary know-how of the company to invent,
author, make, develop, design, or otherwise enable others to invent, author,
make, develop, or design identical or substantially similar designs as those
developed under this Consulting Agreement for any third party. Consultant agrees
that Consultant’s obligations under this Section 2.B shall continue after the
termination of this Consulting Agreement.

C. Other Client and Confidential Information. Consultant agrees that Consultant
will not improperly use or disclose any proprietary information or trade secrets
of any former or current employer of Consultant or other person or entity with
which Consultant has an obligation to keep in confidence. Consultant also agrees
that Consultant will not bring onto the Company’s premises or transfer onto the
Company’s technology systems any unpublished document, proprietary information,
or trade secrets belonging to any third party unless disclosure to, and use by
the Company has been consented to in writing by such third party.

D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Consulting Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

3. Ownership.

A. Assignment. Consultant agrees that all right, title, and interest in and to
any copyrightable material, notes, records, drawings, designs, inventions,
improvements, developments, discoveries and trade secrets conceived, discovered,
authored, invented, developed or reduced to practice by Consultant, solely or in
collaboration with others, during the term of this Consulting Agreement arising
out of or in connection with performing the Services under this Consulting
Agreement and any copyrights, patents, trade secrets, mask work rights or other
intellectual property rights relating to the foregoing (collectively,
“Inventions”), are the sole property of the Company. Consultant also agrees to
promptly make full written disclosure to the Company of any Inventions and to
deliver and assign (or cause to be assigned) and hereby irrevocably assigns
fully to the Company all right, title and interest in and to the Inventions.

B. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and

 

-12-



--------------------------------------------------------------------------------

in order to assign and convey to the Company, its successors, assigns and
nominees the sole and exclusive right, title and interest in and to all
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions, and testifying in a suit or other
proceeding relating to such Inventions and any rights relating thereto.
Consultant also agrees that Consultant’s obligations under this Section 3.B
shall continue after the termination of this Consulting Agreement.

C. Pre-Existing Materials. Subject to Section 3.A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention or utilizes in the performance of the Services any pre-existing
invention, improvement, development, concept, discovery or other proprietary
information owned by Consultant or in which Consultant has an interest (“Prior
Inventions”), (i) Consultant will inform Company, in writing before
incorporating such Prior Inventions into any Invention, and (ii) the Company is
hereby granted a nonexclusive, royalty-free, perpetual, irrevocable,
transferable worldwide license with the right to grant and authorize
sublicenses, to make, have made, modify, use, import, offer for sale, sell,
reproduce, distribute, modify, adapt, prepare derivative works of, display,
perform, and otherwise exploit such Prior Inventions, without restriction,
including, without limitation, as part of or in connection with such Invention,
and to practice any method related thereto. Consultant will not incorporate any
invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.

D. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
such applications and oaths and to do all other lawfully permitted acts with
respect to such Inventions to further the prosecution and issuance of patents,
copyright and mask work registrations with the same legal force and effect as if
executed by Consultant. It is understood that the appointment of Company as the
attorney-in-fact of the Consultant for the purposes set forth above, is
irrevocable as aforesaid, and is coupled with an interest.

E. Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant agrees to waive and agree not to enforce any and all
Moral Rights, including, without limitation, any right to identification of
authorship or limitation on subsequent modification that Consultant may have in
the assigned Inventions.

F. Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Consulting
Agreement and retrain such records for a period of three (3) years thereafter.
The records will be in the form of notes, sketches, drawings, electronic files,
reports, or

 

-13-



--------------------------------------------------------------------------------

any other format that is customary in the industry and/or otherwise specified by
the company. Such records are and remain the sole property of the Company at all
times and upon Company’s request, Consultant shall deliver (or cause to be
delivered) the same.

4. Conflicting Obligations.

A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation to any other person or entity that is in conflict with any of the
provisions of this Consulting Agreement, Consultant’s obligations to the Company
under this Consulting Agreement, and/or Consultant’s ability to perform the
Services. Consultant will not enter into any such conflicting agreement during
the term of this Consulting Agreement. Consultant expressly acknowledges and
agrees that during the period in which he provides services to the Company under
this Consulting Agreement he will not be employed by, provide services to, or do
any work for Pier 1 Imports, Inc., its successors, subsidiaries or assigns “Pier
1”), or Target, Inc., its successors subsidiaries or assigns (“Target”), because
of the inherent conflict of interest that would arise due to the nature of the
services provided by Consultant to the Company. Full-time employment with a
company other than Pier 1 or Target shall not constitute a breach of this
Consulting Agreement.

B. Consultant shall have no right to subcontract the performance of any Services
without the prior written permission of the Company. In the event the Company
authorizes Consultant to subcontract the performance of any Services, Consultant
shall require all Consultant’s employee, contractors, or other third parties
performing Services under this Consulting Agreement to execute a Confidential
Information and Assignment Consulting Agreement in a form satisfactory to the
Company, and promptly provide a copy of each such executed agreement to the
Company. Consultant’s violation of this Section 4.B will be considered a
material breach under Section 7.B.

5. Return of Materials. Upon the termination of this Consulting Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company, and will
not keep in Consultant’s possession, recreate, or deliver to anyone else, all of
the Company’s property, including but not limited to all electronically stored
information and passwords to access such property, tangible embodiments of the
Inventions, all devised and equipment belonging to the Company, any and all
Confidential Information, those records maintained pursuant to Section 3.F and
any reproductions of any of the foregoing items that Consultant may have in
Consultant’s possession or control.

6. Reports. Consultant agrees that Consultant will, from time to time during the
term of this Consulting Agreement, keep the Company advised as to Consultant’s
progress in performing the Services under this Consulting Agreement. Consultant
further agrees that Consultant will, as requested by the Company, prepare
written reports with respect to such progress. The Company and Consultant agree
that the time required to prepare such written reports will be considered time
devoted to the performance of the Services.

7. Term and Termination.

A. Term. The term of this Consulting Agreement will begin on the Effective Date
of this Consulting Agreement and will continue until the earlier of (i) twelve
(12) months, or (ii) termination as provided in Section 7.B.

 

-14-



--------------------------------------------------------------------------------

B. Termination. The Company may terminate this Consulting Agreement upon giving
Consultant 14 days’ prior written notice of such termination pursuant to
Section 12.E of this Consulting Agreement. However, except as set forth below in
this Section 7.B, the Company will still be required to pay Consultant the
compensation described in Exhibit 1 to this Consulting Agreement for a period of
twelve (12) months from the Effective Date of the Severance Agreement and
Release to which this Consulting Agreement is attached. The Company may
terminate this Consulting Agreement immediately and without prior notice if
Consultant refuses to or is unable to perform the Services or is in breach of
any material provision of this Consulting Agreement, including but not limited
to Section 4.A. In the event the Company terminates this Consulting Agreement
because Consultant refuses to or is unable to perform the Services or is in
breach of any material provision of this Consulting Agreement, including but not
limited to Section 4.A, the Company shall not be obligated to continue to
provide Consultant the compensation described in Exhibit 1 to this Consulting
Agreement.

C. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Section 1 of this Consulting Agreement; and

(2) Section 2 (Confidentiality), Section 3 (Ownership), Section 4 (Conflicting
Obligations), Section 7 (Term and Termination), Section 8 (Independent
Contractor; Benefits), Section 9 (Indemnification), Section 10
(Nonsolicitation), Section 11 (Limitation of Liability), Section 12 (Arbitration
and Equitable Relief), and Section 13 (Miscellaneous) will survive termination
of this Consulting Agreement.

8. Independent Contractor; Benefits.

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Consulting Agreement shall in any way be construed
to constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Consulting
Agreement and shall incur all expenses associated with performance, except as
expressly provided in Exhibit 1. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Consulting Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401k participation.
If Consultant is reclassified by a state or federal agency or court as Company’s
employee, Consultant will become a reclassified employee and will receive no

 

-15-



--------------------------------------------------------------------------------

benefits from the Company, except those mandated by state or federal law, even
if by the terms of the Company’s benefit plans or programs of the Company in
effect at the time of such reclassification, Consultant would otherwise be
eligible for such benefits.

9. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its affiliates and their directors, officers and employees from and against
all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses (collectively, “Losses”), arising
directly or indirectly from or in connection with (i) any grossly negligent,
reckless or intentionally wrongful act of Consultant or Consultant’s assistants,
employees, contractors or agents, (ii) a determination by a court or agency that
the Consultant is not an independent contractor, (iii) any material breach by
the Consultant or Consultant’s assistants, employees contractors or agents of
any of the covenants contained in this Consulting Agreement, (iv) any failure of
Consultant to perform the Services in accordance with all applicable laws, rules
and regulations directly related to the performance of the Services, or (v) any
violation of a third party’s rights resulting primarily from the Company’s use
of the work product of Consultant under this Consulting Agreement.

10. Nonsolicitation. From the date of this Consulting Agreement until 12 months
after the termination of this Consulting Agreement (the “Restricted Period”),
Consultant will not, without the Company’s prior written consent, directly or
indirectly, solicit or encourage any employee or contractor of the Company or
its affiliates to terminate employment with, or cease providing services to, the
Company or its affiliates. During the Restricted Period, Consultant will not,
whether for Consultant’s own account or for the account of any other person,
firm, corporation or other business organization, intentionally interfere with
any person who is or during the period of Consultant’s engagement by the Company
was a partner, supplier, customer or client of the Company or its affiliates.
Consultant agrees that nothing in this Section 10 shall affect Consultant’s
continuing obligations under Section 7.C(2) this Consulting Agreement during and
after this twelve (12) month period.

11. Limitation of Liability. IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT
OR TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, OR DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT OR OTHER THEORY
OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THIS CONSULTING AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO CONSULTANT
UNDER THIS CONSULTING AGREEMENT FOR THE SERVICES, DELIVERABLES OR WORK PRODUCT
GIVING RISE TO SUCH LIABILITY.

12. Miscellaneous.

A. Governing Law; Consent to Personal Jurisdiction. This Consulting Agreement
shall be governed by the laws of California without regard to California’s
conflicts of law rules. To the extent that any lawsuit is permitted under this
Consulting Agreement, the parties hereby expressly consent to the personal and
exclusive jurisdiction and venue of the state and federal courts located in
California.

 

-16-



--------------------------------------------------------------------------------

B. Assignability. This Consulting Agreement will be binding upon Consultant’s
heirs, executors, assigns, administrators, and other legal representatives, and
will be for the benefit of the Company, its successors, and its assigns. There
are no intended third-party beneficiaries to this Consulting Agreement, except
as expressly stated. Except as otherwise provided in this Consulting Agreement,
Consultant may not sell, assign or delegate any rights or obligations under this
Consulting Agreement. Notwithstanding anything to the contrary herein, Company
may assign this Consulting Agreement and its rights and obligations under this
Consulting Agreement to any successor to all or substantially all of Company’s
relevant assets, whether by merger, consolidation, sale of assets or stock, or
otherwise.

C. Entire Consulting Agreement. This Consulting Agreement, together with the
Severance Agreement and Release to which it is attached, constitutes the entire
agreement between the parties with respect to the subject matter of this
Consulting Agreement and supersedes all prior written and oral agreements
between the parties regarding the subject matter of this Consulting Agreement.
To the extent any terms set forth in any exhibit or schedule conflict with the
terms set forth in this Consulting Agreement, the terms of this Consulting
Agreement shall control unless otherwise expressly agreed by the Parties in such
exhibit or schedule. Consultant represents and warrants that he/she is not
relying on any statement or representation not contained in this Consulting
Agreement.

D. Headings. Headings are used in this Consulting Agreement for reference only
and shall not be considered when interpreting this Consulting Agreement.

E. Notices. Any notice or other communication required or permitted by this
Consulting Agreement to be given to a party shall be in writing and shall be
deemed given (i) if delivered personally or by commercial messenger or courier
service, (ii) when sent by confirmed facsimile; or (iii) mailed by U.S.
registered or certified mail (return receipt requested), to the party at the
party’s address written below or at such other address as the party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 12.E.

(1) If to the Company, to:

200 Fourth Street, Oakland CA 94607

Attention: Joan Fujii

(2) If to Consultant, to the address for notice on the signature page to this
Consulting Agreement or, if no such address is provided, to the last address of
Consultant provided by Consultant to the Company.

F. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Consulting Agreement to enforce or interpret the
provisions of this Consulting Agreement, the prevailing party will be entitled
to reasonable attorneys’ fees, in addition to any other relief to which that
party may be entitled.

 

-17-



--------------------------------------------------------------------------------

G. Severability. If any provision of this Consulting Agreement is found to be
illegal or unenforceable, the other provisions shall remain effective and
enforceable to the greatest extent permitted by law.

H. Modification, Waiver. No modification of or amendment to this Consulting
Agreement, nor any waiver of any rights under this Consulting Agreement, will be
effective unless in a writing signed by both Parties. Waiver by the Company of a
breach of any provision of this Consulting Agreement will not operate as a
waiver of any subsequent breach.

I. Signatures. This Consulting Agreement may be signed in two counterparts, each
of which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT     COST PLUS, INC. By:  

/s/    Rayford K. Whitley

    By:  

/s/    Barry J. Feld

Name:  

Rayford K. Whitley

    Name:  

Barry J. Feld

Title:  

 

    Title:  

Chief Executive Officer, President

 

-18-



--------------------------------------------------------------------------------

EXHIBIT 1

Services and Compensation

1. Contact. Consultant’s principal Company contact:

Name: Joan Fujii

Title: EVP Human Resources

Email: joan.fujii@cpwm.com

Phone: (510) 808-9053

2. Services. The Services Consultant will provide to the Company will be
provided upon request by the Company, for a maximum of one (1) full business day
of Consultant’s time per month, performing the following:

(a) Developing logistical and labor efficiencies in the supply chain;

(b) Such other business and professional services as shall reasonably be
requested of Consultant by the Company’s CEO.

3. Compensation. The Company will pay Consultant $25,000 per month for each full
month he performs services under this Consulting Agreement. Every month,
Consultant shall submit to the Company a written invoice for Services rendered
(“Invoice”). The Company shall pay Consultant with fifteen (15) days of receipt
of the Invoice.

This Exhibit 1 is accepted and agreed as of the date Consultant’s signature
appears below.

 

CONSULTANT     COST PLUS, INC. By:  

/s/    Rayford K. Whitley

    By:  

/s/    Barry J. Feld

Name:  

Rayford K. Whitley

    Name:  

Barry J. Feld

Title:  

 

    Title:  

Chief Executive Officer, President